The Chancellor.
The writ of ne exeat cannot be granted for a debt due and recoverable at law. As a general rule, it is applicable only to equitable demands. (Dicken’s Rep. 82. 154. 503. 609. Amb. 75. 2 Atk. 210. 10 Vesey, jun. 165.)
This objection applies equally to the debt of thirty dollars as to the demand on the notes; and there is a further objection to granting the writ, as it respects the notes, that none of them appear to be due; and there must be not only an equitable demand, but one in the nature of a debt actually due. (Cook v. Ravie, 6 Vesey, jun. 283.) (a)

 Vide Shaftoe v. Shaftoe, (7 Vesey, jun. 171.) Jones v. Sampson, (8 Vesey, jun. 593, 594.) De Mandeville v. De Mandeville, (10 Vesey, jun. 63.) Haffey v. Haffey, (10 Vesey, jun, 261.)